Writ Denied. Applicant filed an ex parte motion in the district court for expungement of arrest records (two felonies and two misdemeanors) under LSA-R.S. 44:9. The district court denied the motion “in the ex parte form in which it is sought.” This writ application seeks review of the court’s order denying the motion.
Expungement of felony arrest records may be ordered only after a contradictory hearing with the arresting agency. LSA-R.S. 44:9(C)(2). Although not expressly required by the statute, a motion to expunge misdemeanor arrest records should also be heard contradictorily with the arresting agency because the state or municipality through the arresting agency has an interest in the maintenance of misdemeanor arrest records and expungement of those records may be ordered only upon establishment by the movant of the prerequisites provided in the statute.
*1313Since a motion to expunge arrest records under LSA-R.S. 44:9 requires supporting proof it must be served on and tried contradictorily with the adverse party. It may be initiated in the form of a rule to show cause. See LSA-C.C.P. Art. 963.
The district court did not err in denying applicant’s motion in its present ex parte form. It is also noted that the motion was not supported by the required poverty affidavits or prisoner’s asset information so as to allow filing of the motion without payment of costs or with reduced costs. See LSA-C.C.P. Arts. 5181 et seq.